Citation Nr: 0730577	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  03-16 706	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for a 
schizoaffective disorder.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to September 
1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas

In August 2006, the Board remanded this for further 
development.  The Board is satisfied that development 
requested has been satisfactorily completed.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  As instructed, the RO made 
appropriate efforts to ascertain and/or obtain pertinent 
service personnel, VA, and private medical records, and 
documented these requests.  Therefore, the Board finds that 
the issue is ready for appellate review.  


FINDINGS OF FACT

1.  In a March 1959 rating decision, the RO denied service 
connection for a schizophrenic reaction.  Although provided 
notice of this decision that same month, the veteran did not 
perfect an appeal thereof.

2.  Since the March 1959 final decision, evidence has not 
been received which bears directly and substantially upon the 
specific matter under consideration.  The new evidence, when 
considered by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The March 1959 RO decision denying the claim for service 
connection for a schizophrenic reaction is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.1103 (2006).

2.  Evidence received after the March 1959 RO decision is not 
new and material, and the veteran's claim for service 
connection for a schizoaffective disorder is denied.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

A letter dated in September 2006 fully satisfied the duty to 
notify provisions for the claim for service connection for a 
schizoaffective disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claim was readjudicated, and an additional supplemental 
statement of the case (SSOC) was provided to the veteran in 
June 2007.  The letter advised the veteran what information 
and evidence was needed to substantiate the claim decided 
herein and what information and evidence must be submitted by 
him, namely, any additional evidence and argument concerning 
the claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

That was done here in the April 2002 RO decision and the May 
2003 statement of the case (SOC).  Specifically, the RO 
provided the veteran with a definition of new and material 
evidence as well as the criteria necessary to establish 
service connection under the criteria in effect prior to 
August 29, 2001, because the veteran filed his claim in May 
2001.  38 C.F.R. § 3.156(a) (2001).  The letter also 
satisfied Kent in that it notified the veteran that his 
original claim was denied because the veteran's service 
medical records were negative for any type of mental 
condition or complaints.  It was also noted that the evidence 
of record showed that the condition first appeared more than 
six years after his discharge from service which was 
considered too remote from service to have had its origin 
while in service.  The veteran was informed that he needed to 
either provide evidence of the condition in service or within 
one year of discharge from service.  The Board acknowledges 
that the veteran was subsequently provided notice of the new 
and material evidence regulations for claims filed after 
August 29, 2001 after the April 2002 RO decision.  However, 
the Board finds that the veteran was not prejudiced by this 
error as he had actual notice of the correct criteria in the 
April 2002 RO decision, which the Board will apply in the 
decision below.  Therefore, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In its letter of September 2006, the RO informed the veteran 
that it had requested VA treatment records and personnel 
records in compliance with the August 2006 Board remand.  The 
letter asked the veteran to complete the VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for private treatment records 
from S.A.S.H. or R.B.G. prior to 1958 pursuant to the remand.  
However, the veteran returned the form entitled VCAA Notice 
Response in October 2006 in which he indicated that he had no 
further information or evidence to give VA to substantiate 
his claim.  Where the veteran puts VA on notice of the 
existence of a specific, particular piece of evidence that 
might constitute new and material evidence to reopen his 
claim, VA may assist him in obtaining that evidence if he 
provides enough information and evidence to enable VA to 
assist him.  See Graves v. Brown, 8 Vet. App. 522, 525 
(1996).  Concerning this, the RO did fulfill its duty to 
assist him by seeking to obtain the private medical records, 
but the veteran did not provide sufficient information in 
order to obtain them.  Additionally, the RO requested the 
veteran's personnel records and received responses from the 
National Personnel Records Center (NPRC) dated in March and 
September 2006 that they were destroyed in an accidental fire 
and could not be reconstructed.  However, the Board notes 
that the record contains a document entitled Request for Army 
Information dated in January 1953 and received by VA in May 
1953 that listed the veteran's periods of time lost during 
service.  Although, this record does not confirm that the 
veteran was court-martialed or declared a deserter, it does 
reflect that he had periods of AWOL.  For these reasons, the 
Board concludes that VA has met its duty to notify and assist 
in this case.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a 
schizoaffective disorder.  In a letter dated in March 2006, 
the veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disability on appeal.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  In any event, any defects (as 
to substance or timeliness) in the notice as to the assigned 
disability rating or effective date are rendered moot as 
service connection is not warranted.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  In the decision below, the Board 
is not reopening the claim because new and material evidence 
was not presented or secured, and therefore an examination is 
not required.  38 U.S.C.A. § 5103A(f).  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC and SSOCs, which 
informed them of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed before 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  When there is evidence that 
a chronic disease, including psychoses, manifests to a degree 
of 10 percent or more within one year of leaving service, 
such disability shall be granted service connection on a 
presumptive basis.  38 C.F.R. § 3.307, 3.309(a).

A March 1959 RO decision denied service connection because 
the veteran's service medical records contained no reference 
to any complaints or treatment for a psychiatric condition or 
of a psychiatric nature.  In particular, no defects were 
noted on the separation physical examination, and 
schizophrenic reaction was found to manifest on a December 
1958 private treatment report from B.A.H.  Because the 
veteran did not appeal that decision, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  The veteran, however, now 
seeks to reopen his claim.  As noted, despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final March 1959 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final March 1959 rating decision is not 
new and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the March 1959 RO decision and relevant to the 
veteran's claim to reopen includes private treatment records 
from S.A.S.H., dated in 1959, with diagnoses of acute 
paranoid type schizophrenic reaction and later chronic 
paranoid schizophrenia with notations of inpatient treatment 
from December 1958 to March 1959 and from August to December 
1959; an October 1967 private record from C.S.H. that noted 
that the veteran was committed to the hospital for a mental 
illness; and a VA record dated in May 1975 reflecting that 
the veteran was hospitalized for an unknown reason.  
Additionally, there was a November 2001 VA treatment entry in 
which the veteran reported to the examiner that his first 
psychotic break was on active duty around Christmas time in 
1951.  The veteran also stated that he was court-martialed 
for sneaking into town without authorization.  The examiner 
rendered a diagnosis of schizoaffective disorder and paranoid 
schizophrenia per the veteran's history.  In a February 2002 
VA treatment entry, the veteran commented that his 
psychological disorder began in service but stated that he 
did not seek treatment.  The examiner noted that the veteran 
gave a history of a psychotic break that began in service 
with worsening afterwards, but had no treatment since his 
treatment at the S.A.S.H.  The veteran was diagnosed with 
dyshymia with anxiety and paranoid type schizophrenia that 
was currently in remission.  

As noted, the veteran's claim was previously denied because 
the veteran's service medical records contained no reference 
to any complaints or treatment for a psychiatric condition or 
of a psychiatric nature.  Importantly, no defects were noted 
on the separation physical examination, and schizophrenic 
reaction was found to have first manifest on a December 1958 
private treatment report from B.A.H., six years after the 
veteran's separation from service.  Now, the veteran has 
presented evidence that he stated to a physician in VA 
treatment entries that his psychiatric disability began in 
service around Christmas time in 1951.  The veteran also 
contended that his behavioral problems in service were 
symptoms of his psychiatric condition.  However, although the 
January 1953 Request for Army Information reflected that the 
veteran had periods of AWOL in January, February, June, and 
August, and was Conf. (which the Board associates with 
meaning confined) from September through December 1951, there 
is no indication in the record that the veteran's 
schizoaffective disorder is related to any such periods of 
lost time.  Further, the January 1953 Request for Army 
Information was of record and considered by the RO when 
rendering its denial in March 1959.  

Turning to the veteran's statements to the VA physician that 
his psychiatric disability began in service, VA treatment 
entry did conclude that the veteran's psychiatric disability 
began in service, it merely recorded that veteran's 
contention.  However, the veteran, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board also notes that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  When considering the veteran's contention with the 
evidence of record, the Board finds that the medical evidence 
does not support that his schizoaffective disorder began in 
service.  The Board finds it significant that his September 
1952 separation examination was negative for complaints, 
treatment, or diagnosis of any psychiatric disability.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran).  In fact, the first medical diagnosis of a 
psychiatric disability was in December 1958, six years after 
the veteran's period of service.  As noted above, the veteran 
did not submit a VA Form 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs, 
in order for VA to attempt to obtain any earlier private 
treatment records.

Thus, there remains no evidence on the record received since 
the March 1959 decision, which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  Significantly, 
there is still no competent medical evidence linking the 
veteran's schizoaffective disorder to service.  38 C.F.R. 
§§ 3.303, 3.307, and 3.309(a).  Accordingly, the Board finds 
that new and material evidence has not been presented to 
reopen the appellant's previously denied claim for service 
connection for a schizoaffective disorder.


ORDER

New and material evidence having not been received, 
entitlement to service connection for a schizoaffective 
disorder remains denied.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


